Title: From George Washington to Jaquelin Ambler, 22 May 1785
From: Washington, George
To: Ambler, Jaquelin (Jacquelin)

 

Sir,
Mount Vernon 22d May 1785.

I had the honor to receive your favor of the 12th in time for the meeting; and in consequence of the power given me by you, represented the State on the 17th inst.
I have the pleasure to inform you that the subscriptions (including those in behalf of the two States) amounted to upwards of four hundred shares; consequently the company became legally constituted & incorporated—a president & Directors were chosen—& the business, we persuade ourselves, will be advanced as fast as the nature of it will admit. I have the honor to be &c.

Go. Washington

